DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 5-8, 17, 19-20, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sud (US 10180495).
Regarding to claims 1, 17, 28: 
Sud discloses a method for performing fractional Fourier transform (FrFT)-based spectrum analysis, comprising:
	              receiving radio frequency (RF) signals for a portion of an RF spectrum at a sampling rate fs, by a receiver (column 2, lines 24-28);
                            collecting a block of M samples from the received RF signals, by a spectrum analyzer (column 5, lines 60-65:  N=1000 samples of the signal are collected);
              applying the FrFT to a block of M samples, by a spectrum analyzer, to rotate axes for a time domain and a frequency domain by an initial rotational parameter a, producing a rotated portion of a radio frequency (RF) spectrum (column 2, lines 29-40: Applying the FrFT to perform interference suppression with a rotation parameter by rotating to the axis and computing the energy in the FrFT. Column 5, lines 60-65:  N=1000 samples of the signal are collected); and
                            when present above the noise floor, displaying one or more signals in the rotated portion of the RF spectrum for the time domain and the frequency domain when rotated by the initial rotational parameter a, by a display (FIG. 7 shows the display of the peak above the noise floor).
Regarding to claims 5, 8, 19-20, 28: wherein when the one or more signals are not detected above the noise floor for the initial value of a, the method further comprises: incrementing a by an amount Δa, by the spectrum analyzer; and performing the FrFT on the block of M samples, by the spectrum analyzer, for the incremented a (FIG. 3, step 325: Increment by Δa), wherein the incrementing of a by Δa and the performing of the FrFT for the incremented a are repeated until the one or more signals are detected above the noise floor or the incremented a equals the a final value of a (FIG. 3, step 310: The FrFt for the incremented a are repeated until a = 2).
Regarding to claims 6-7: wherein Δa is between 0.01 and 0.001, wherein Δa is supplied by a user via controls of the spectrum analyzer (column 6, lines 37: Δa = 0.01).
Allowable Subject Matter
2.	Claims 9-14, 21-25, 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 9, 13, 21, 24, 30, 33: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein after the one or more signals are detected above the noise floor, the method further comprises passing the M samples through a bandpass/bandstop filter that removes the one or more signals rising above the noise floor by the spectrum analyzer or outside a bandpass bandwidth, is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 10-12, 14, 22-23, 25, 31-32, 34 are allowed because they depend directly/indirectly on claim 9, 13, 21, 24, 30, or 33.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAM S NGUYEN/               Primary Examiner, Art Unit 2853